DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 10 objected to because of the following informalities:  “tensioner” in line 1 of the claim should be “the tensioner”, and, further, “anti-buckling system” in line 1 of the claim should be “an anti-buckling system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it recites the limitation “wherein the increase of the inter-neck ring distance increases the bias force and provides an angular orientation increase of the catheter while the decrease of the inter-neck ring distance decreases the bias force and provides an angular orientation decrease of the catheter” in the last paragraph of the claim. In paragraph 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton (US 5472435 A).
Regarding claim 17, Sutton teaches a catheter (the entire device shown in Figure 1A), comprising: a head (drainage end (232)) including: a head orifice (230), and a head channel 
Regarding claim 18, Sutton teaches wherein the head further includes a sharp edge around the head orifice to provide perforation (needle stylet (204) integral to the catheter makes the initial puncture for insertion of the catheter, see Col. 3 lines 9-11).
Regarding claim 20, Sutton teaches wherein the primary lumen wall (214) includes lateral opening (holes (222, 224, 226 and 228)) for drainage (see Abstract).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-4, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. (US 4586923 A), hereinafter referred as “Gould”, in view of Racz (US 20090043299 A1).
	Regarding claim 1, Gould teaches a catheter (10), comprising: a head (distal end (30), see Figure 1) including: a head orifice (opening (28)), and a head channel (distal end of second elongated passage way (26)) connected to the head orifice (see Col. 6 lines 30-36); a primary lumen wall that define an internal primary lumen volume (flexible tip portion (14) consist of walls that define the second elongated passageway (24), see Figure 1); an adjustable neck (flexible tip portion (14)) that connects the head channel (distal end of second elongated 

Gould and Racz are analogous art because they both deal with catheter systems having a flexible tip portion. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter of Gould and further include a coil spring as a tensioner to create a bias force along the catheter, as taught by Racz.  Racz teaches coil springs within the embrace of the flexible tube can increase the lateral flexibility and facilitate steering movements (see Paragraph [0037]). 
Regarding claim 2, Gould teaches wherein the adjuster (lever (100)) includes a hook to pull and release (toggling lever (100) forward causes pull wire (60) to hook onto the back end of second arm (106), see Figure 5) the posterior filament end (64).
Regarding claim 3, Gould teaches wherein the adjuster includes a threaded adjuster sleeve (second arm (48) having threads (134), see Figure 7 ), and an adjuster screw (threaded cap member (138) and washer (152)) engaged in the threaded adjuster sleeve (see Figure 7), the adjuster screw having a tip (washer (152)) affixed to the posterior filament end (proximal 
Regarding claim 4, Gould teaches wherein the anterior neck ring further includes an anchor (soldering, see Col. 7 lines 4-12) to affix the anterior filament end to the anterior neck ring (the hole (71) being located beneath the metal band (72) for distal end (62) of pull wire (60) to pass through and soldered to metal band, see Col. 7 lines 4-12).
Regarding claim 8, Gould teaches a catheter (10), comprising: a head (distal end (30), see Figure 1) including: a head orifice (opening (28)), and a head channel (distal end of second elongated passage way (26)) connected to the head orifice (see Col. 6 lines 30-36); a primary lumen wall that define an internal primary lumen volume (flexible tip portion (14) consist of walls that define the second elongated passageway (24), see Figure 1); an adjustable neck (flexible tip portion (14)) that connects the head channel (distal end of second elongated passageway (26)) to the internal primary lumen volume (second elongated passageway (24)), the adjustable neck including: an anterior neck ring (second metal band (72)) affixed to the head (see Col. 7 lines 4-7), a posterior neck ring (first metal band (22)) affixed to the primary lumen wall (see Col. 2 lines 16-24); an adjustment system (flexible tip (14) having pull wire (60) being connected to ratchet assembly (70)) partially enclosed in the primary lumen wall (first elongated passage way (23) is formed by same wall as second elongated passage way (24), see Figure 1, snag it) that provides a decrease and an increase, respectively, of an inter neck ring distance between the anterior neck ring and the posterior neck ring (as knob (80) is operated it moves flexible tip (14) towards the proximal end (20) ultimately changing the distance between 
Racz teaches a tensioner (helical coil spring (136)) that generates a bias force between the anterior neck ring and the posterior neck ring (inherently a bias force would be generated by the tensioner in the flexible portion of the catheter, including the anterior/posterior neck rings, when flexed); wherein the increase of the inter-neck ring distance decreases the bias force and provides an angular orientation increase of the catheter while the decrease of the inter-neck ring distance increases the bias force and provides an angular orientation decrease of the catheter (inherently as the tensioner is bending, the bias force would be greater than when the tensioner is not bending).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter of Gould and further include a coil spring as a tensioner to create a bias force along the catheter, as taught by Racz. Racz teaches coil springs within the embrace of the flexible tube can increase the lateral flexibility and facilitate steering movements (see Paragraph [0037]).
Regarding claim 9, Gould teaches all of the limitations above, as in claim 8. However Gould fails to teach wherein the tensioner includes at least one spring extending between the anterior neck ring and the posterior neck ring.

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter system of Gould to further include a spring extending between the anterior neck rings to the posterior neck ring, as Racz implicitly discloses. Racz teaches coil springs within the embrace of the flexible tube can increase the lateral flexibility and facilitate steering movements (see Paragraph [0037]).
Regarding claim 15, Gould teaches all of the limitations above, as in claim 8. However Gould fails to teach wherein the tensioner is positioned inside a neck tube of the adjustable neck.
Racz teaches wherein the tensioner (helical coil spring (136)) is positioned inside a neck tube of the adjustable neck (see Figure 10).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter of Gould and further include a coil spring as a tensioner inside a neck tube of the adjustable neck, as taught by Racz. Racz teaches coil springs within the embrace of the flexible tube can increase the lateral flexibility and facilitate steering movements (see Paragraph [0037]).
11.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould and Racz, as applied to claim 15, and in further view of Dani (WO 2010020971 A2).

Dani teaches wherein the adjustable neck tube (1a) includes a plurality of bulges placed along a length of the neck tube (ribs (4) and valleys (5)) to facilitate the increase and the decrease of the inter neck ring distance (having a bellows type distal end can allow the catheter to make the changes in length by itself, see last sentence of paragraph [39]).
Modified Gould and Dani are analogous art because they both deal with a catheter system having a flexible distal end. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the adjustable neck of Gould and further include a plurality of bulges along the length of the flexible portion, as taught in Dani. Dani teaches that having a bellows structure significantly reduces at horizontal pressure makes the necessary changes in length by itself automatically. This change is reversible, so when it's necessary the growth of diameter reduces again (see Paragraph [39]).
12.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 5472435) in view of Kurth (US 6887229 B1).
Regarding claim 19, Sutton teaches all of the limitations mentioned above, as in claim 18. However, Sutton does not explicitly say wherein the primary lumen wall provides a gradual angular orientation increase from a posterior lumen extremity open to an external environment to an anterior lumen extremity adjacent to the adjustable neck.

Sutton and Kurth are analogous art because they both deal with a catheter system having a manipulating member that changes the angular orientation of the catheter. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the primary lumen wall of Sutton and further include varying wall thickness along the length of the catheter, as taught by Kurth. Kurth teaches the varying resiliency in the catheter can allow for stable placement of a medical instrument in a body cavity with which apparatus and method there is a decreased risk of inappropriate lead placement, dislodgment of either the implanted medical instrument by withdrawal of the introducer, dislodgment of the introducer by withdrawal of a shaping tool or other placement device, and the ability to be shaped to conform to the individual's anatomy to reach the desired location (see Col. 1 lines 60-67).
Allowable Subject Matter
13.	Claims 5-7 and 10-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Gould teaches all of the limitations mentioned above, as in claim 4, and further teaches wherein the anchor includes a filament hole (hole (71)) in the anterior neck 
Regarding claim 6 and 7, Gould teaches all of the limitations mentioned above, as in claim 1. However Gould does not teach wherein the posterior neck ring further includes a secondary lumen stop to block the interior portion and to let the filament freely pass through the posterior neck ring. Even though there is a posterior neck ring present in Gould the ring does not include a lumen stop to allow filament to pass through or holes integrated within the neck ring. 
Regarding claim 10-14, modified Gould, as applied in claim 9, teaches a catheter system with a tensioner (coil (136)) in the flexible portion of the catheter. However, modified Gould does not teach the tensioner having an anti-buckling system to prevent the at least one spring from buckling. There is no current prior art found that implements an anti-buckling system together with a tensioner to prevent a spring from buckling.  
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VanTassel et al. (US 6126649 A) teaches a catheter (10), comprising: a head (elastomeric tip (23)) including: a head orifice, and a head channel connected to the head orifice (working catheter (32) having tissue penetrating tip (36); a primary lumen wall that defines an internal 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (4/12/21)             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781